Case 1:20-cv-12229-NMG Document 39 Filed 05/19/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

1:20-CV-12229

 

Umuoji Improvement Union (North America) Inc.
(North America) Inc.

Vs.

Umuoji Improvement Union (North America) Inc.
Umuoji Improvement Union, Massachusetts Inc.
Victor Ide-Okoye, and Ogor Okoye

Nee ommee eee et e e”

 

DEFENDANTS’ REQUEST FOR LEAVE OF COURT TO FILE A RESPONSE TO.
PLAINTIFE’S COUNSEL SUBMISSION ON MAY 17, 2021

(Doc#s 38 and 39)

Now comes Defendants, Umuoji Improvement Union (North America) Inc.
Massachusetts, Inc. (hereinafter referred to as “UIUNA MA”), Victor Ide-Okoye, Umuoji
Improvement Union, Massachusetts, Inc. and Ogor Okoye (collectively, “Defendants”) in the
afore-mentioned matter and respectfully request this Honorable Court to allow them to submit
a response to Plaintiff attorney’s misrepresentation to this court on May 17, 2021 relative to

the emails parties submitted pursuant to the Courts Order dated May 4, 2021 (Notice).

As reasons therefore, counsel states that all statements she made to the court in her
submission titled, Defendants’ Notice to Court Pursuant to the Curt’s Memorandum and Order
on Plaintiff's Motion for Preliminary Injunction dated May 4, 2021 were accurate while

Plaintiff's counsel purposefully misrepresented the facts in this case. A copy of the proposed

reply is attached herein as Exhibit 1.

As reasons therefore, undersigned counsel wants to correct the record by presenting

the facts of what transpired in this matter relative to the issue raised by Plaintiff's counsel.

 

 
Case 1:20-cv-12229-NMG Document 39 Filed 05/19/21 Page 2 of 2

Respectfully submitted,

isf

Ogor Winnie Okoye

BOS legal Group, LLC.

20 Central Ave. Ste. 513

Lynn, MA 01901

Tel/Fax: (781-596-0151)
Dated May 19, 2021 Email: owo@boslegals.com

CERTIFICATE OF SERVICE
I hereby certify that I have served Defendant’s Motion for Leave of Court to file a response to
Plaintiff's Motion for Leave of court to File a Reply (Doc#38 and 39) via electronic filing on
Plaintiff's Counsel, Travis Pregent, Esq. on the date set forth below in accordance with the

Federal Rules of Civil Procedure and the Court’s local rules.

Dated: May 19, 2021

/s/Ogor Winnie Okoye

 

 

 
